Broyles, C. J.,
dissenting. In City of Dawson v. Bolton, 166 Ga. 232 (143 S. E. 119), it was. held that “the written petition of the owners of 51 per cent, of the abutting frontage on the streets sought to be paved is an essential prerequisite to the jurisdiction of the city council.” And in Bower v. Bainbridge, 168 Ga. 616 (14.8 S. E. 517), it was ruled that while owners of abutting property were estopped from attacking the assessments made against them where the city had jurisdiction to make the contract for street improvements, they were not so estopped where the city was without such jurisdiction. In the instant case the amended affidavit of illegality, filed by an abutting-property owner, alleged facts which, if true, showed that the City of Barnesville, under the provisions of the act which the city claimed conferred on it authority to proceed with the paving, was without jurisdiction in the premises, and the property owner was not estopped from asserting the lack of jurisdiction. I think the court erred in dismissing the illegality.